Citation Nr: 0811186	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-34 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for a psychiatric disorder, 
to include depression and anxiety.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran requested a hearing before a Decision Review 
Officer (DRO) at the RO, which was scheduled for December 21, 
2005.  The veteran notified the RO that he would not appear 
at the scheduled hearing.  The veteran's request for a 
hearing, therefore, is deemed to have been withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Additional information is needed prior to disposition of the 
claim.

The veteran served in the Marine Corps from September 1942 to 
January 1946.  While the veteran's service medical records do 
not show any treatment, complaints, or diagnoses of 
depression or anxiety, it appears that the veteran 
participated in action against enemy forces.  The veteran 
contends that his depression and anxiety are caused by events 
he witnessed during these periods of action.  There is 
competent medical evidence of record, including VA treatment 
records, that the veteran has current diagnoses of depression 
and anxiety disorder.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is necessary when the record contains competent 
evidence that the veteran has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service, and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  

Given the preceding evidence, it appears that a VA 
examination for the purpose of a nexus opinion is necessary 
because (1) the record contains competent evidence related to 
diagnoses of depression and anxiety disorder; (2) the 
veteran's service personnel records indicate that the veteran 
engaged in combat with the enemy; and (3) the evidence 
indicates that the claimed disabilities may be associated 
with the veteran's combat experience.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006) (recognizing that the 
latter element is a low threshold).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for service connection, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal. The AMC/RO should take this opportunity to ensure 
that the veteran has been given proper notice and assistance 
as required by the holding in Dingess.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1. Ensure that the veteran is given proper 
notification and assistance appropriate 
for his claim in accordance with the 
decision in Dingess.  Specifically, the 
veteran should be advised of what 
information and evidence not previously 
provided, if any, is necessary to 
establish a disability rating and an 
effective date if service connection is 
awarded.  

2.  Schedule the veteran for a psychiatric 
examination to determine the nature, 
approximate onset date, and etiology of 
any mental disorder which may currently be 
present.  The veteran's VA claims folder 
must be made available to the examiner for 
review in connection with the examination.  
The examiner should clarify whether the 
veteran suffers from any mental disorder, 
and given the evidence in the veteran's 
service medical records, opine whether it 
is at least as likely as not (50 percent 
or greater probability) that a diagnosed 
current mental disorder is related to 
service.  The physician must set forth a 
rationale underlying any conclusions drawn 
or opinions expressed.  

3.  Thereafter, readjudicate the issue on 
appeal.  If a determination remains 
unfavorable to the veteran, the veteran and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time 
period in which to respond.   

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



